This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0992

                                    State of Minnesota,
                                       Respondent,

                                             vs.

                                  Roxanne Kay DeFlorin,
                                       Appellant.

                                   Filed April 20, 2015
                                        Affirmed
                                     Stauber, Judge

                              Ramsey County District Court
                                 File No. 62CR136658

Lori Swanson, Minnesota Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Peter R. Marker, Assistant County Attorney,
St. Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate State Public Defender, Jessica Merz Godes,
Assistant State Public Defender, St. Paul, Minnesota (for appellant)

       Considered and decided by Stauber, Presiding Judge; Cleary, Chief Judge; and

Hooten, Judge.

                         UNPUBLISHED OPINION

STAUBER, Judge

       On appeal from her conviction of identity theft, appellant argues that (1) she was

denied her constitutional right to a speedy trial and (2) the district court committed
reversible error by failing to instruct the jury regarding the proper use of prior-bad-act

evidence. She also makes several claims in her pro se supplemental brief. We affirm.

                                              FACTS

       In September 2013, appellant Roxanne Kay DeFlorin was charged with identity

theft and two counts of possession of a short-barreled shotgun. At an omnibus hearing on

September 20, 2013, appellant dismissed her public defender and continued pro se. The

district court ordered advisory counsel to assist appellant and scheduled the case for trial

during the November 18, 2013 trial block.

       At the next two pretrial hearings, appellant made numerous motions and requests. In

light of appellant’s motions, the district court stated at the November 15, 2013 hearing that

“it’s not realistic to put this on for the next trial rotation.” Instead, the district court

scheduled another hearing to allow respondent time to comply with appellant’s discovery

requests and the district court time to rule on appellant’s motions.

       On December 9, 2013, appellant moved to dismiss, claiming that her constitutional

right to a speedy trial had been violated. The district court denied the motion, stating that it

“construed” appellant’s speedy-trial demand to have been made on November 15.1 A jury

then found appellant guilty of identity theft, but not guilty of both counts of possession of a

short-barreled shotgun. The district court imposed a 54-month executed sentence and

ordered restitution in the amount of $1,000 to each victim. This appeal followed.



1
  The district court actually referenced a November 18 hearing date, but no hearing was
held on that date. Rather, the hearing was held on November 15, and the parties agree
that the district court apparently misspoke by referencing November 18 as a hearing date.

                                                  2
                                       DECISION

                                               I.

         Appellant argues that she was denied her right to a speedy trial. The United States

and Minnesota Constitutions guarantee the right to a speedy trial. U.S. Const. amend. VI;

Minn. Const. art. I., § 6; State v. DeRosier, 695 N.W.2d 97, 108 (Minn. 2005). “A

speedy-trial challenge presents a constitutional question subject to de novo review.”

State v. Hahn, 799 N.W.2d 25, 29 (Minn. App. 2011), review denied (Minn. Aug. 24,

2011).

         In determining whether an accused was deprived of the right to a speedy trial, we

consider the four-factor balancing test announced in Barker v. Wingo, 407 U.S. 514, 530-

33, 92 S. Ct. 2182, 2191-93 (1972): “(1) the length of the delay, (2) the reason for the

delay, (3) whether the defendant asserted his or her right to a speedy trial, and

(4) whether the delay prejudiced the defendant.” DeRosier, 695 N.W.2d at 109. “None

of the factors is either a necessary or sufficient condition to the finding of a deprivation of

the right to a speedy trial. Rather, they are related factors and must be considered

together with such other circumstances as may be relevant.” State v. Windish, 590
N.W.2d 311, 315 (Minn. 1999) (quotation omitted).

         “The delay in speedy-trial cases is calculated from the point at which the sixth

amendment right attaches: when a formal indictment or information is issued against a

person or when a person is arrested and held to answer a criminal charge.” State v. Jones,

392 N.W.2d 224, 235 (Minn. 1986). But in Minnesota, when a speedy-trial demand has

been made, the trial shall commence within 60 days of the demand unless good cause is


                                               3
shown. Minn. R. Crim. P. 11.09(b). Delay beyond the 60–day period raises a

presumption that a defendant’s speedy-trial right has been violated and requires further

inquiry into whether a violation has occurred. State v. Friberg, 435 N.W.2d 509, 513

(Minn. 1989).

       Appellant argues that her right to a speedy trial was violated because she was tried

four months “after she was charged.” But the district court found, and the record

demonstrates, that appellant did not make a demand for a speedy trial until the November

15, 2013 hearing. Appellant’s trial commenced 60 days later, on January 14, 2014.

Because the start of appellant’s trial was no greater than 60 days after she made her

speedy-trial demand, the delay is not presumptively prejudicial, and we need not consider

the remaining Barker factors. See id. at 513. But even if we were to consider the

remaining Barker factors, we conclude that they do not weigh in appellant’s favor

because (1) any delay was substantially attributable to appellant due to her numerous

discovery requests and pretrial motions, and her discharging of her public defender; and

(2) appellant is unable to demonstrate prejudice where she was acquitted of the firearm

offenses.

                                            II.

       Spreigl evidence is not admissible to prove that a defendant acted in conformity

with his character. Minn. R. Evid. 404(b); State v. Spreigl, 272 Minn. 488, 490, 139
N.W.2d 167, 169 (1965). “The overarching concern behind excluding such evidence is

that it might be used for an improper purpose, such as suggesting that the defendant has a

propensity to commit the crime or that the defendant is a proper candidate for punishment


                                             4
for his or her past acts.” State v. Fardan, 773 N.W.2d 303, 315 (Minn. 2009) (quotations

omitted). But the evidence may be admissible for other purposes, such as to prove

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake

or accident. Minn. R. Evid. 404(b).

       Here, K.W. and S.B. testified at trial that they, along with appellant, were involved

in an identity-theft scheme perpetuated for several months in which they used identities

supplied by appellant. Appellant contends that this testimony is Spreigl evidence because

K.W. and S.B. testified about behavior that occurred before the charged offense.

Appellant further argues that because this testimony is Spreigl evidence, the district court

committed reversible error by failing to instruct the jury, sua sponte, regarding the proper

use of this prior bad-acts evidence.

       Generally, failure to request a specific jury instruction results in forfeiture of the

issue on appeal. State v. Goodloe, 718 N.W.2d 413, 422 (Minn. 2006). But this court

has “discretion to consider a district court’s failure to give a jury instruction if the failure

constitutes plain error affecting substantial rights.” Id. To show plain error, appellant

must establish that (1) the district court erred, (2) the error was plain, and (3) the error

affected his substantial rights. See State v. Griller, 583 N.W.2d 736, 740 (Minn. 1998).

If all three prongs are met, an appellate court assesses whether it should address the error

to ensure the fairness and integrity of the judicial proceedings. Id.

       The Minnesota Supreme Court has noted that when admitting Spreigl evidence,

the district court should “on its own . . . give a limiting instruction . . . when the evidence

is admitted.” State v. Bissell, 368 N.W.2d 281, 283 (Minn. 1995). But, as the state points


                                               5
out, K.W. and S.B.’s testimony was “not Spreigl evidence requiring a limiting

instruction.” Appellant was charged with identity-theft under Minn. Stat. § 609.527,

subd. 2 (2012). This statute provides that “[a] person who transfers, possesses, or uses an

identity that is not the person’s own, with the intent to commit, aid, or abet any unlawful

activity is guilty of identity theft.” Id.

       Here, the challenged evidence consists of K.W. and S.B.’s testimony that they,

along with appellant, were involved in an identity-theft scheme for several months in

which appellant would provide the names and social security numbers of individuals that

S.B. would use to open credit cards at retail stores. S.B. would then purchase

merchandise on these fraudulent cards, and K.W. would pick up the merchandise and

trade it on the street for methamphetamine, which she would share with S.B. and

appellant. This evidence is not Spreigl evidence, but is immediate-episode evidence,

which is a narrow exception to the general character evidence rule. See State v. Riddley,

776 N.W.2d 418, 425 (Minn. 2009). Under this exception, the “state may prove all

relevant facts and circumstances which tend to establish any of the elements of the

offense with which the accused is charged, even though such facts and circumstances

may prove or tend to prove that the defendant committed other crimes.” Id. (quotations

omitted). Therefore, because this testimony is not Spreigl evidence, the district court did

not err by failing, sua sponte, to provide a limiting instruction.

                                              III.

       Appellant raised eight issues in her pro se supplemental brief, but failed to provide

any analysis or citation to legal authority in support of the allegations. It is well settled


                                               6
that summary arguments made without citation to legal support are waived. See State v.

Krosch, 642 N.W.2d 713, 719 (Minn. 2002) (concluding that argument was waived when

a “brief contain[ed] no argument or citation to legal authority in support of the

allegations”). And there is no exception for pro se litigants. See State v. Bartylla, 755
N.W.2d 8, 22 (Minn. 2008). Therefore, because appellant failed to provide any analysis

or citations to legal authority to support her claims, appellant has waived these issues.

       Affirmed.




                                              7